DISMISS; and Opinion Filed August 1, 2013.




                                         S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00736-CV

               IN THE INTEREST OF S.J.N.P. AND L.D.M., CHILDREN

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-11-1847

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Fillmore
       Before the Court is appellant Angela Elizabeth Heironimus’s Voluntary Motion to

Dismiss this appeal.    We grant the motion and dismiss the appeal.        See TEX. R. APP. P.

42.1(a)(1).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE



130736F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF S.J.N.P. AND                        On Appeal from the 397th Judicial District
L.D.M., CHILDREN,                                      Court, Grayson County, Texas,
                                                       Trial Court Cause No. FA-11-1847.
No. 05-13-00736-CV                                     Opinion delivered by Justice Fillmore,
                                                       Justices O’Neill and Francis participating.


       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 1st day of August, 2013.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE




                                                 –2–